Exhibit 10.26

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

June 24, 2013

Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: Soren L. Oberg

Dear Soren:

As you know, prior to its IPO in March 2013, West Corporation and its
subsidiaries and affiliates (the “Company”) regularly provided financial and
operating reports and other information to the undersigned funds affiliated with
Thomas H. Lee Partners, L.P. (the “THL Funds”) in connection with the THL Funds’
monitoring of their investments in the Company. At the request of the THL Funds,
the Company will continue to provide such information to the THL Funds in a
similar fashion to what had been provided prior to the IPO, with such
modifications as the Company may discuss with the THL Funds from time to
time. Such information may include non-public information regarding the Company
(“Confidential Information”). Set forth below is our agreement regarding such
Confidential Information:

 

  1.

The THL Funds will keep confidential and will not disclose, divulge or use for
any purpose, other than to monitor their investment in the Company, any
Confidential Information obtained from the Company, unless such Confidential
Information (i) is known or becomes known to the public in general (other than
as a result of a breach of confidentiality by a THL Fund), (ii) is or has been
independently developed or conceived by a THL Fund or its Representatives
(defined below) without use of the Confidential Information or (iii) is or has
been made known or disclosed to the THL Funds or their Representatives by a
third party without a breach of any obligation of confidentiality such third
party may have to the Company that is known to a THL Fund; provided, however,
that (x) a THL Fund may disclose Confidential Information (a) to its attorneys,
accountants, consultants, and other professional advisors to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company, (b) to its directors, officers, employees, agents, owners,
shareholders, co-investors, affiliates, partners, members, investors or
potential investors subject to confidentiality obligations in the ordinary
course of business (collectively, but only to the extent such persons listed in
this clause (b) receive Confidential Information from a THL Fund,
“Representatives”), or (c) as may otherwise be requested or required by law,
rule, regulation, legal order, decree, subpoena, litigation discovery request,
stock exchange rule, body of accountancy or legal, judicial, administrative or
any similar process; and (y) the Company acknowledges that the



--------------------------------------------------------------------------------

  THL Funds, their affiliates or Representatives may review the business plans
and related proprietary information of many enterprises, including enterprises
which may have products or services which compete directly or indirectly with
those of the Company, and nothing herein shall preclude or in any way restrict
the THL Funds, their affiliates or Representatives from investing or
participating in any particular enterprise, or trading in the securities thereof
(subject to compliance with applicable securities laws), whether or not such
enterprise has products or services that compete with those of the Company.

 

  2. The THL Funds have taken commercially reasonably appropriate steps to
assure that neither it nor any of its Representatives will purchase or sell
securities issued by the Company on the basis of material non-public information
or communicate such information to others under circumstances in which it is
reasonably foreseeable that such person may purchase or sell securities issued
by the Company.

The Company acknowledges that the THL Funds may enter into one or more
underwriting agreements pursuant to which they may sell securities of the
Company. Nothing herein shall limit the THL Funds’ rights under any such
underwriting agreement. Moreover, nothing herein shall limit the rights of any
of THL Fund’s affiliates or Representatives who serve on the board of directors
of the Company under any indemnification agreement between such affiliates or
Representatives and the Company.

 

Very truly yours, WEST CORPORATION By:       /s/ David C. Mussman Name: David C.
Mussman

Title: Executive Vice President, Secretary and

General Counsel



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity
Advisors VI, LLC, its general partner By: Thomas H. Lee Partners, L.P., its sole
member By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC,
its managing member By:       /s/ Soren L. Oberg Name: Soren L. Oberg Title:
Managing Director

 

THOMAS H. LEE PARALLEL FUND VI, L.P. By: THL Equity Advisors, VI, LLC, its
general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H.
Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member
By:       /s/ Soren L. Oberg Name: Soren L. Oberg Title: Managing Director

 

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P. By: THL Equity Advisors VI, LLC, its
general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H.
Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member
By:       /s/ Soren L. Oberg Name: Soren L. Oberg Title: Managing Director

 

THL COINVESTMENT PARTNERS, L.P. By: Thomas H. Lee Partners, L.P., its general
partner By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco,
LLC, its managing member By:       /s/ Soren L. Oberg Name: Soren L. Oberg
Title: Managing Director



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (WEST), L.P. By: THL Equity Advisors VI, LLC, its
general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H.
Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member
By:       /s/ Soren L. Oberg Name: Soren L. Oberg Title: Managing Director

 

THL EQUITY FUND VI INVESTORS (WEST) HL, L.P. By: THL Equity Advisors VI, LLC,
its general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas
H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing
member By:       /s/ Soren L. Oberg Name: Soren L. Oberg Title: Managing
Director

 

PUTNAM INVESTMENTS HOLDINGS, LLC By: Putnam Investments, LLC, its managing
member By: Thomas H. Lee Advisors, LLC, its attorney-in-fact By: THL Holdco,
LLC, its managing member By:       /s/ Soren L. Oberg Name: Soren L. Oberg
Title: Managing Director

 

PUTNAM INVESTMENTS EMPLOYEES’
SECURITIES COMPANY III LLC By: Putnam Investment Holdings, LLC, its managing
partner By: Putnam Investments, LLC, its managing member By: Thomas H. Lee
Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member By:
      /s/ Soren L. Oberg Name: Soren L. Oberg Title: Managing Director